AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                  Page I of I



                                                   UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                              JUDGMENT IN A CRIMINAL CASE
                                                   V.                                           (For Offenses Committed On or After November I, 1987)


                        Juan Carlos Martinez-Vazquez                                            Case Number: 2:20-mj-8538

                                                                                                Leah Weatherly Gonzales
                                                                                                Defendant's Attorney


REGISTRATION NO. 94396298
THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of Complaint
                                                        ------'-------------------------
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                                   Nature of Offense                                                              Count Number(s)
8:1325                                            ILLEGAL ENTRY (Misdemeanor)                                                    1

      The defendant has been found not guilty on count(s)
                                                                                      -------------------
      Count(s)                                                                                   dismissed on the motion of the United States.
                         ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                       ~TIME SERVED                                         •   - - - - - - - - - - days
 ~   Assessment: $10 WAIVED ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Tuesday, February 18, 2020
                                                                                    Date of Imposition of Sentence
            ~      t,                  ,,,,....
            (' 0· \
                ,, '1
                    \;
                        \fu     t• ,
                              \\~f,
                                                           FILED
Received \ \I\J ' 1~             J
                DUSM                                                                HO GRABLE RUTHBL,_l,'-JIY_LL/_l,JEZ MONTENEGRO
                                                            FEB 1 8 2020            UN TED STATES MAGISTRATE JUDGE

                                                      CLLHr< lJS
                                                   SOUTHERN
Clerk's Office Copy-s_v_ _ _                                       ...i-;;._ _ _.....;,_J
                                                                                                                                            2:20-mj-8538
